Eschweiler, J.
(dissenting). It is by the majority opinion now held that an appropriation of public funds of 1924 to be applied under the certification of two state officers was a completed appropriation when the bill embodied in ch. 609, of .’which’sec. 20.74 was, a part, became a law in 1915. In other words, that the legislature of 1915, with the approval of the then governor, ■then appropriated from the state treasury of 1924 sums of money which the legislature of 1923 expressly refused to appropriate.
I assume that it is not necessary to cite authorities to the effect that it has been in this state and elsewhere firmly established:
(1) That the legislature in one session cannot, as to matters such as are here concerned, tie the hands, control, or limit the power of a subsequent legislature except in the one particular found in sec. 6, art. VIII, Const., which absolutely prohibits the repeal of any appropriation or levy of taxes until principal and interest of any debt to which such shall have been applied shall have been wholly paid; (2) that a legislature cannot delegate its legislative function; and (3) that the raising of public funds and the appropriation thereof when raised is a purely legislative function.
Art. VIII, Const., is devoted to the subject of state finances. In sec. 2 thereof it is provided: “No moneys shall *152be paid out of the treasury except in pursuance of an appropriation by law.” (This was the original section, the additional sentence now found there having been added by amendment in 1877.) Sec. 5 malees it the duty of the legislature to provide an annual tax sufficient to defray the estimated expenses of the state for each year; and whenever the expenses of any year shall exceed the income the legislature shall provide for levying a tax to help meet the deficiency. This provision should be construed in connection with the fact that, until amended in November, 1881, sec. 11, art. IV, provided for yearly sessions of the legislature. The intent and purpose of this sec. 5 would appear to be that the makers of the constitution intended that the lawmakers of the future should adjust and balance the levy of taxes and the appropriations of public funds for limited and definite periods, measured evidently by the respective sessions of .the legislature, rather than in the method how upheld, whereby an appropriation of 1915, unlimited in amount at least until the general fund is entirely exhausted, is permitted in 1924.
Sec. 8 of art. VIII further shows the importance the makers of the constitution attached to its dominant purpose of firmly intrenching safeguards over legislative methods to be used when dealing with the collection or disbursement of public funds. Such section reads, so far as seems material here, that on the passage in either house of any law which imposes, continues', or renews a tax, or creates a debt or charge, or makes, continues, or renews an appropriation of public or trust money, the question thereon shall be taken by yeas and nays, duly entered on the journal, and three fifths of the members elected to each house shall be required to constitute a quorum.
The necessity for a legislative appropriation pursuant to art. VIII, sec. 2, supra, in order to authorize the expenditure now being upheld in 1924, is frankly conceded and such necessary legislative appropriation is now squarely placed on the act of the legislature of 1915.
*153If,the appropriation of large sums now to be taken from the general fund pursuant to the majority decision is to be upheld, then it seems to me there is an utter disregard of sec. 5, supra. On the other hand, if what is now being upheld as a proper withdrawal of such public funds is being done by virtue of the present action of two state officers, then such present action either continues or renews the appropriation of public moneys in 1915 and is then violative of sec. 8, supra. Still further, it should be noted that if the legislature of 1923 did desire to follow either or both of said sections of the constitution, then, as is in effect stated in the majority opinion and as appears from the facts in the record, they declared their express unwillingness, in the usual and customary manner, by refusing to make specific appropriations for the identical expenditures now being allowed.
I can see no Adalid reason for entirely discarding sec. 8, art. VIII, supra. If the legislature of 1915 can lawfully malee an appropriation for the year 1924 and out of public funds not coming into the state treasury until long after, then there seems to be no need of what is so carefully and expressly provided for in said section that the yeas and nays on a legislative vote shall be taken and entered on the journal as to any legislative act which continues or renews an appropriation of public or trust money.
If such safeguards were necessary when the legislature met annually, they can certainly be no less wise or necessary precautions when the intervals are longer. At any rate these provisions were not changed in 1881, when biennial sessions were provided for, nor have they been since. All these safeguards seem now to be set aside and two' state officers are permitted to do that which the legislature might have done in the ordinary and orderly way by specific appropriations and which the legislature expressly refused to do. This seems like giving these officers legislative power, and with a vengeance.
It should not be overlooked that ample provision is made by the constitution for the doing of that which the legis*154lature has not done or had no opportunity to do in its regular session, by the provision that matters may be presented to them and acted upon by them in special session, convened by the governor. Sec. 11, art. IV; sec. 4, art. V.
For instance, in the special session of 1920, by ch. 1, substantial appropriations were made for the state university. By ch. 2 that which in sub. (2) (á), sec. 20.38, Stats. 1-919, had been an appropriation on July 1, 1920, of $50,000 for operation of the normal schools, was amended to read $236,000. By ch. 4 the law relating to taxation and tax levies for school purposes was amended. Chs. 3, 5, 6, 7, 11, 12, 13, 14, 19, 22, and 29 related to schools or kindred subjects. Ch. 30 provided for a new section to be added to the statutes establishing a state hospital in connection with the medical school of the University of Wisconsin and providing for very large funds for buildings.
Many other special sessions have been convened, legislation enacted, and appropriations made, so such a method of the legislature exercising its unquestioned legislative functions is neither unconstitutional nor unprecedented. I am therefore convinced that there is no constitutional warrant for the disbursements approved of in the majority opinion.
But even though sec. 20.74 were a constitutional enactment, as it is now held to be, still I think that by its language an emergency appropriation requires the certification by each of the three state officers and not by a mere majority. Each is a constitutional officer and. clothed by that instrument with certain powers, functions, and duties which the legislature cannot lessen or destroy and which remain with each while acting under this law.
The governor is vested with the executive power 'of the state (sec. 1, art. V), and as such he'has the power to approve or veto “every bill which shall have passed' the legislature.” Sec. 10, art. V.
The treasurer and secretary of state are declared to be administrative officers. . Sec. 1. art. VI.
*155The secretary of state becomes governor when the governor and lieutenant-governor cannot serve (sec. 8; art. V), and shall be “ex officio auditor” (sec. 2, art. V). That the.power to audit is one of substance and the duty mandatory on officers of a municipality as a safeguard on its funds was very recently held by this court. White C. Co. v. Beloit, 178 Wis. 335, 337, 190 N. W. 195. No less importance should be given to such safeguards as to state funds.
The treasurer, as the name implies and statute provides, (sec. 14.42), has the custody of the state’s funds.
It is to these three designated constitutional officers that power is given by sec. 20.74. The power is not given to them jointly or as a board or to a majority of them. The power thereby given concerns and involves the • identical powers and duties expressly conferred on the governor and secretary of state by the constitution, and impliedly by that instrument and by statutes under it on the treasurer. A situation slightly changed from that represented and we might have the treasurer and secretary of state agreeing on such an uplifting of the lid of the treasury and the governor opposing; then the latter’s veto power, not to be taken from him if an appropriation were made in the regular manner by the legislature, would, by the ruling now made, be held for naught, and two state. officers, with this decision to back them, permitted to override the executive disapproval, which, in the case of direct legislative appropriation, would require a two-thirds vote of the members present in each house (sec. 10, art. V, supra) to accomplish.
Today these extra-legislative appropriations are with, tomorrow they may be without, the executive approval. The ruling now declared would of course then have to be the same.
Lastly, sec, 20.74 annually makes, according to' its own terms, “an emergency appropriation.” It is in effect now held that that which would be, as a legislative appropriation, an ordinary and usual one to meet the ordinary operating ex*156penses, is, solely because the legislature expressly refused to make it, -now declared to be an emergency appropriation; that is, the ordinary is now the catastrophe, or else the word “emergency” is relegated beyond the vanishing point of statutory perspective.
. That the word “emergency,” when used in our statutes, means an unusual, rather than the. ordinary, course of events, was declared with reference to the powers given the railroad commission by sec. 1797m — 99, Stats., providing for temporary alteration of public utility rates, as disclosed in the thoughtful and .fully considered opinion by the late Mr. Chief Justice Siebecker in La Crosse v. Railroad Comm. 172 Wis. 233, 236, 178 N. W. 867. The same substantial distinction was recognized both by Congress and the United States supreme court as to the interstate commerce commission, which'had no emergency powers until given such by express amendments in 1917 and 1920. See Peoria & P. U. R. Co. v. U. S, 44 Sup. Ct. 194 (decided January 7, 1924), and Burr v. San Francisco, 186 Cal. 508, 199 Pac. 1034, 17 A. L. R. 581, and note on p. 586..
I think, therefore, the demurrer to the return should be overruled.